Citation Nr: 9912014	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
February 1972 and from September 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.


REMAND

The veteran has submitted evidence of a current disability.  
The VA social worker in January 1997 indicated diagnostic 
impressions of PTSD and major depressive disorder.  The 
record contains mental health clinic treatment records for 
treatment of PTSD symptoms from June 1997 to February 1999.  
The veteran has identified three specific inservice stressful 
events.  The record also contains competent medical opinions 
of a nexus between the veteran's inservice experiences and 
her current diagnosis of PTSD.  Both the VA social worker in 
January 1997 and the mental health clinic treatment records 
attributed the veteran's PTSD symptomatology and exacerbation 
thereof, at least in part, to her experiences during service.  
Based on the medical records and the veteran's statements, 
the Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. §5107(a).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
psychiatric disorder since February 1999.  
The RO should request the records of 
marital therapy referenced in the 
veteran's mental health clinic records 
from June 1997 to February 1999.  After 
securing the necessary release, the RO 
should obtain these records.

2. If deemed necessary, the RO should 
undertake further development of the 
veteran's reported stressors under M21-1, 
Part III, para. 5.14(c), including 
obtaining the veteran's service personnel 
records and requesting that the veteran 
identify any individuals or documents 
which may support her reported stressors.  

3. Following completion, to the extent 
possible, of the above development, the 
RO should arrange for an examination of 
the veteran by a VA psychiatrist for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of the veteran's psychiatric condition, 
to include PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
express an opinion as to whether the 
veteran's current psychiatric condition, 
including PTSD, is due to or was 
aggravated by any incident of service, 
including the reported personal assaults.  
If any psychiatric disorder other than 
PTSD is found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to the veteran's 
military service.  The rationale for all 
conclusions should be provided.




4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then adjudicate the claim 
for service connection for PTSD.  If the 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









